OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN CORNYN




                                                March 12,2002



The Honorable Rene Guerra                                 Opinion No. JC-0479
Hidalgo County Criminal District Attorney
Hidalgo County Courthouse                                Re: Whether certain eligibility requirements for
Edinburg, Texas 78539                                    a bail bond license enacted by Senate Bill 1119
                                                         apply to a bail bond license application filed on
                                                         May 282001      (RQ-0450-JC)


Dear Mr. Guerra:

         On behalf of the bail bond board in your county, you ask whether certain requirements an
individual must meet to be eligible for a bail bond license, which were recently enacted by Senate
Bill 1119, see TEX. Oct. CODE ANN. 8 1704.152(a)(4) (V emon 2002); Tex. S.B. 1119, 77th Leg.,
R.S., ch. 1262, 8 3, sec. 1704.152(a)(4), 2001 Tex. Sess. Law Serv. 2839, apply to a license
application filed with the board on May 28, 2001 .I We conclude that these requirements do not
apply to an application filed prior to September 1,2001, the new law’s effective date.

         A person may not act as a bail bond surety in a county unless the person holds a license under
chapter 1704. See TEX. OCC. CODE ANN. 5 1704.15 1 (Vernon 2002). The only exception to the
licensing requirement is for an attorney who executes a bail bond for a client. See id. 5 1704.163.
A person who wishes to be licensed under chapter 1704 must submit an application to the
county bail bond board, which has the authority to review and grant or deny the application. See id.
$5 1704.154 (license application requirements), .157-. 159 (board review of license applications).
The application for an individual must comply with the requirements of section 1704.154 and
include a list of real property that satisfies section 1704.155.

         Section 1704.152 specifies that to be eligible for a license, an individual must:


                 0a . . . .
                      (1) be a resident of this state and a citizen of the United States;

                      (2) be at least 18 years of age;




         ‘Letter from Honorable Rene Guerra, Hidalgo County Criminal District Attorney, to Honorable   John Comyn,
Texas Attorney General (Oct. 8,200l) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Rene Guerra - Page 2               (JC-0479)




                    (3) possess the financial resources required to comply with
                Section 1704.160, unless the individual is acting only as agent for a
                corporation holding a license under this chapter; and

                     (4) have, in the two years preceding the date a license application
                is filed:

                       (A) at least one year of continuous      work experience in the
               bail bond business; and

                          (B) completed at least eight hours of continuing legal
                education criminal law courses or bail bond law courses that are
                approved by the State Bar of Texas and that are offered by an
                institution of higher education accredited by the state.

Id. 8 1704.152(a). The legislature added subsection (a)(4) to this provision in the last session, in
Senate Bill 1119. It also added an exception to those eligibility requirements, providing in
subsection (c) of section 1704.152:

                     (c) Subsection    (a)(4) does not apply to the issuance       of an
                original license:

                         (1) in a county before the first anniversary of the date a board
                is created in the county; or

                       (2) to an individual who applies to operate the bail bond
               business of a license holder who has died if the individual is related
               to the decedent within the first degree by consanguinity or is the
               decedent’s surviving spouse.

Id. fj 1704.152(c); see also Tex. S.B. 1119,77th     Leg., R.S., ch. 1262, § 3, sec. 1704.152(c), 2001
Tex. Sess. Law Serv. 2839.

        You ask whether the subsection (a)(4) work-experience             and course-work     licensing
requirements enacted by Senate Bill 1119 apply to an application for a bail bond license filed with
your county bail bond board on May 28,200l.       See Request Letter, supra note 1, at 2 (“[AIre the
changes to [section 1704.152-j retroactive or only applicable to applications filed after September 1,
200 1[?I”). We assume for purposes of this opinion that the application filed with the bail bond board
complied with the application requirements of sections 1704.154 and 1704.155.

        Senate Bill 1119, which took effect on September 1,2001, see Tex. S.B. 1119, 77th Leg.,
R.S., ch. 1262, 5 19, 2001 Tex. Sess Law Serv. 2839, 2843, included the following provision
The Honorable Rene Guerra - Page 3               (JC-0479)




governing the effect of its changes to licensing requirements,      including those set forth in section
1704.152:

                    (a) Except as provided by Subsection (b) of this section, the
                changes in law made by this Act to the requirements for an original
                bail bond license or to renew a bail bond license apply only to an
                application for a bail bond license or to renew a bail bond license
                that is made on or after the effective date of this Act.

                     (b) The changes in law made by this Act to Section 1704.152,
                Occupations Code, relating to the renewal of a bail bond license by
                a person who holds a bail bond license immediately before the
                effective date of this Act apply only to a renewal that occurs on or
                after September 1,2002.

Id. 8 16, at 2843 (emphasis added).

         It appears that the person at issue in your query has filed an application for an original license
rather than to renew an existing license. See Request Letter, supra note 1, Exhibit 2. Because
subsection (b) of this provision pertains only to renewals of existing licenses, subsection (a) governs
the situation you describe. Under subsection (a), Senate Bill 1119’s changes to the requirements for
a bail bond license apply only to an application for a bail bond license that is made on or after its
effective date, September 1,200l. See Tex. S.B. 1119,77th Leg., R.S., ch. 1262, $9 16(a), 19,200l
Tex. Sess. Law Serv. 2839, 2843. Therefore, the section 1704.152(a)(4) work-experience                  and
course-work eligibility requirements do not apply to a application for a new license filed with the
county bail bond board on May 28,200l.
The Honorable Rene Guerra - Page 4           (JC-0479)




                                      SUMMARY

                        The work-experience and course-work eligibility requirements
               for bail bond licensees added to section 1704.152(a)(4) of the
               Occupations Code by Senate Bill 1119 do not apply to an application
               for an original license filed with the county bail bond board on May
               28,2001, prior to the new law’s effective date. See Tex. S.B. 1119,
               77th Leg., R.S., ch. 1262, $5 3 ( amendments to section 1704.152), 16
               (providing for prospective application of changes to requirements for
               bail bond license), 19 (September 1,200l effective date), 2001 Tex.
               Sess. Law Serv. 2839,2843.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee